Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 46-55, and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-30 of copending Application No. 17/152,751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because.

17/552,648
Comparison
17/152,741
31. A film comprising at least one phosphor dispersed within a binder matrix, wherein the phosphor has a D50 particle size from about 0.1 pm to about 15 pm and is selected from the group consisting of a green-emitting U6+-containing phosphor, a green-emitting Mn2+-containing phosphor, a red-emitting phosphor based on complex fluoride materials activated by Mn4+, and a mixture thereof, wherein the film is a single layer or has multiple layers.
The claims are identical save that the instant application includes that the film is a single layer or multiple layer; 17/152,741 necessarily covers, at least in part, this limitation since it also recites a film and a film must have at least one layer. Moreover, 17/152,741 teaches in ¶115 that there may be multiple layers.
1. A film comprising at least one phosphor dispersed within a binder matrix, wherein the phosphor has a D50 particle size from about 0.1 pm to about 15 pm and is selected from the group consisting of a green-emitting U6+-containing phosphor, a green-emitting Mn"-containing phosphor, a red-emitting phosphor based on complex fluoride materials activated by Mn", and a mixture thereof.
46. A device comprising an LED light source optically coupled and/or radiationally connected to a film comprising at least one phosphor dispersed within a binder matrix, wherein the phosphor has a D50 particle size from about 0.1 pm to about 15 pm and is selected from the group consisting of a green-emitting U6+-containing phosphor, a green-emitting Mn2+-containing phosphor, a red-emitting phosphor based on complex fluoride materials activated by Mn4+, and a mixture thereof, wherein the film is a single layer or has multiple layers.
Claim 46 differs from claim 1 of 17/152,741 only insofar as the preamble is different and claim 46 includes the final limitation about layers as does claim 31.

47-55
Claims 47-55 of the instant application recite claim 46 in combination with a particular type of device (e.g., computer, mobile phone) that is found in claims 25-30 save for a tablet. Nevertheless, 17/152,751 teaches in ¶133 all the same devices claimed in claims 47-55
25-30
60. A film prepared by depositing a composition on a substrate and drying or curing the composition, wherein the composition comprises a binder material and at least one phosphor being uniformly dispersed throughout the composition, the narrow band emission phosphor having a D50 particle size from about 0.1 pm to about 15 pm and is selected from the group consisting of a green-emitting U6+-containing phosphor, a green-emitting Mn4+- containing phosphor, a red-emitting phosphor based on complex fluoride materials activated by Mn4+, and a mixture thereof.
Claim 60 is nearly identical to claim 1 on the right.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 40-45 are allowed.
Claims 32-39, 56-59 and 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 40-45: in claim 40, “wherein A is Li, Na, K, Rb, Cs, or a combination thereof; M is Si, Ge, Sn, Ti, Zr, Al, Ga, In, Sc, Hf, Y, La, Nb, Ta, Bi, Gd, or a combination thereof; x is an absolute value of a charge of the MFy ion; and yis 5, 6 or7.”  
Re 32-39, 56-59 and 61-62: These claims contain limitations that are not obvious in view of 17/152,741 and, since they depend from claims that are only rejected under non-statutory double patenting, would be allowable if re-written into independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875